Title: Elizabeth Smith Shaw to Abigail Adams, 2 January 1786
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


     
      Haverhill Janry. 2d 1786
     
     Yes! My Dear Sister, Mr. and Mrs Allen are just gone from here, and carried away my Betsy Smith to tarry a few Days with them.
     After sleeping four years, he rose up like a Lion. He kept the Carpenters to work upon his House, till nine Clock at Night, and before the new painted and papered Rooms were really fit to go into, he harnessed two Horses, put them into a Sleigh, and set out on Friday the 9th. of December for Boston.—A Friday you will say was an unlucky Day in our American Calendar. And so it proved to Mr Allen, for by that time he had got to Woburn the Snow had left him, and to her Friends he appeared almost as ridiculous as old Trunian, when he set out upon a like Expedition, for they had no Idea of there being any Snow with us.
     But small Things will never discourage those who are acting wisely, and are performing what they esteem their Duty in the fullfilling of their Engagments—And it did not dishearten Mr Allen—for upon Sabbath Evening 11th instant, between the Hours of 7. and 8 their marriage Vows were plighted.—The Ceremony was performed by our Friend Mr J. Eliot, at her Brother Austins. Dr Welsh and Lady, Uncle Smiths Family, and some of Mr Austins Relations formed a Circle of about twenty. Mrs Austin made forty weight of excellant Plumb-Cake, and which I was favoured with a nice Piece. But I have distributed it about in so many Parcels for the young Folks to sleep upon, that they might have a sweet peep into Futurity, that I have not even a Crum left to enrich my Letter with, but I dare say the News will be a sweet Morsel to you, who have felt so interested for the Honour, and the Happiness of our Cousin.
     A Monday Mr Allen hired a Chaise at Charlestown, tied on the superfluous Horse at the side of the other, and arrived safe at their own House in Bradford eleven Clock in the Evening. I sent for them to keep Thansgiving with me, but it was cold and difficult geting over the River, and Mr Peabody was there and preached for him, so they both chose to keep Thansgiving at Home. And a joyful one it was to her.
     Mr Shaw, and I, went over to pay our Respects to them the 16th, and found them quite in the Family Way. Her Furniture was decent and very pretty. Mr Allen appeared very good and kind, and much more tranquil, and easy than I had seen him for some time past. Mrs Allen full of Joy, and Gratitude—And can we my Sister wonder at it.—To be bereaved of our Parents, and to have the place of our nativity laid in Ashes—and to be wholly dependant upon our Sisters, though they may be ever so kind, is not a Situation to be desired. Now she is blessed with a Friend—with a Protector. One who can rejoice with her in Prosperity—and one to whom she can look up, and claim Assistance—“the Temple of his Arms,” even in the most distressing Scenes of Life.
     You will excuse my giving you so circumstantial an Account of this Affair, as I know she is a Person you have a great regard for, and have always enquired particularly about her.
     
     
      Jan. 8th
     
     I have to acknowledge the Receipt of a kind Letter from you dated . By that, I find that your Station is not in every respect agreeable to you. There is hardly anything more humiliating, and mortifying than to be placed in an Office, knowing, and feeling the importance of it, and not be furnished with the Means to maintain its Honour, and Dignity.
     As to the News Paper Squibs, I know you rise above them—and stand collected in a consciousness of your own Integrity, though Malice, Pride, and Envy throw these envenomed Darts. Exalted Stations are a Mark for the publick Eye to shoot at—and Addison says, that Censure is a Tax, which a man pays the Publick for being eminent.
     I am both grieved, and disappointed that my Cousin Charles cannot spend the Vacation here. I wrote to him to come home in the Sleigh, with White and Walker if it was possible and told him he could not be more welcome at Grosvenor Square, than he would be to our House, though I will allow your feelings might be somewhat keener, were you really to see him there.
     I do not doubt but he can be happy at Braintree, yet while his Brothers are here, he has not got that feeling Heart I have thought him possessed of, if he does not find himself drawn hither, by the bands of Relationship, and the still stronger Cords of Love.
     It has been suggested, that he might probably hinder his Brother JQA from pursuing his Studies. They need not have feared that, for he is too much engaged to suffer any thing but Sickness or Death to impede his Course.
     I intend to write to the Doctor, and I hope Mr Shaw, and I shall have the pleasure of seeing the three dear Brothers together again. They are all well—Mr JQA is not quite so fleshy as when he first arrived, he can afford to spare a little Flesh. Mr Shaw received the Treatise upon Education, and desires his most respectful regards may be accepted by Dr Adams for his kind remembrance. My Letter must go tonight, Lyde sails in a Day or two. May this Letter find you, and Yours in the enjoyment of Health—and may every revolving Year be crowned with Blessings, ever prays your affectionate Sister
     
      Eliza Shaw
     
    